Citation Nr: 0732519	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  02-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include ear problems, equilibrium dysfunction, 
hearing loss, a chin disability, headaches, dizziness and 
dental disorders.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for gastritis/peptic 
ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1949, and from November 1949 to June 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought.  A 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

In written correspondence dated in July 2003, the veteran's 
representative indicated that a pending Board hearing request 
be cancelled.  Accordingly, the request for hearing has been 
withdrawn.

The Board remanded this case in June 2004 for further 
development that included to clarify a dental benefit claim, 
and order a VA examination and medical nexus opinions.  In 
April 2005, the Board issued a decision addressing the 
service connection issues on the merits. 

In March 2007, the United States Court of Appeals for 
Veterans Claims (Court)  vacated and remanded an April 2005 
Board decision.  The Court's order reflects the April 2005 
Board decision was vacated and remanded by the Court because 
the VA examiner did not offer a sufficient medical opinion as 
to the likelihood that the veteran's stomach pains and ulcer-
like symptoms reported to have occurred since service 
separation in 1955 were related to in-service hospitalization 
for occurrence of abdominal pains.  The Court appears to have 
set aside the April 2005 Board decision in its entirety, 
although it did not indicate reasons for setting aside each 
issue.  The Court indicated that, during the remand, the 
veteran could present any additional evidence and argument in 
support of his contentions that his hearing loss and tinnitus 
were caused or aggravated by service, and could present any 
additional evidence and argument in support of his 
contentions that that there were additional relevant records 
pertaining to a back injury and head injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 
2002 & Supp. 2006), 38 C.F.R. § 3.159(c)(4)(i) (2007).  The 
Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.   

The Court's March 2007 order reflects the April 2005 Board 
decision on the issue of service connection for 
gastritis/peptic ulcer disease was vacated and remanded by 
the Court because the VA examiner did not offer a sufficient 
medical opinion as to the likelihood that the veteran's 
stomach pains and ulcer-like symptoms reported to have 
occurred since service separation in 1955 were related to in-
service hospitalization for occurrence of abdominal pains.  
The Board also notes that the September 2004 VA audiology 
examination report did not include an opinion regarding the 
etiology of the veteran's claimed and diagnosed hearing loss 
and tinnitus, including the question of whether any current 
hearing loss or tinnitus was related to reported acoustic 
trauma in service.  For these reasons, additional development 
that includes medical nexus opinions is needed in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the veteran 
another VA audiology examination.  The 
examiner should be provided the full and 
accurate relevant history of bilateral 
hearing loss disability, including the 
history of in-service acoustic trauma and 
civilian work as a welder and recreational 
noise exposure from hunting, and should be 
provided access to relevant documents in 
the claims file in conjunction with the 
examination.  The examiner is requested to 
review the relevant evidence in the claims 
folder, including service medical record 
entry of a fall from a bicycle in July 
1950, the veteran's reports of a fall from 
a jeep in July 1950, a VA audiologic 
examination report in September 2004, and 
various private medical opinions dated 
from 1969 to 2005.  The examiner is 
requested to document that such review was 
completed in conjunction with the 
examination.  Based on a review of the 
evidence and current clinical examination, 
the examiner should render appropriate 
medical diagnoses.

The VA audiology examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not (a 50/50 
probability or higher) that any currently 
diagnosed hearing loss and/or tinnitus is 
etiologically related to the veteran's 
service, including exposure to acoustic 
trauma in service.  The complete rationale 
for each opinion expressed must be 
provided.   

2.  The AOJ should arrange for the veteran 
another VA examination for 
gastritis/peptic ulcer disease.  The 
examiner should be provided the full and 
accurate relevant history of symptoms 
diagnosed as gastritis/peptic ulcer 
disease, including the history of in-
service hospitalization for abdominal 
pain, and should be provided access to 
relevant documents in the claims file in 
conjunction with the examination.  The 
examiner is requested to review the 
relevant evidence in the claims folder, 
including the history of in-service 
hospitalization for abdominal pain, and 
private medical statements dated from 1969 
to 2005.  Based on a review of the 
evidence and current clinical examination, 
the examiner should render appropriate 
medical diagnoses; if no current medical 
diagnosis is warranted, the examiner 
should so state. 

The VA  examiner addressing the veteran's 
gastritis/peptic ulcer disease symptoms is 
to specifically offer an opinion as 
whether it is as least as likely as not (a 
50/50 probability or higher) that any 
currently diagnosed gastritis/peptic ulcer 
disease or similar disorder is related to 
service, and specifically to an in-service 
hospitalization for abdominal pain.  The 
complete rationale for each opinion 
expressed must be provided.   

3.  Following completion of the requested 
development, the RO should review the 
examination reports to ensure that each 
report is in complete compliance with the 
directions of this REMAND.  If any report 
is deficient in any manner, or if any 
requested opinion is not provided, the 
report should be returned for appropriate 
action. 

4.  Following completion of these actions, 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claims of entitlement to 
service connection for the listed 
disabilities may now be granted.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
provided with another supplemental 
statement of the case, and should be 
provided an opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

